Name: Commission Implementing Decision (EU) 2017/1930 of 20 October 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 7173) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  agricultural activity;  international trade;  Europe;  agricultural policy
 Date Published: 2017-10-21

 21.10.2017 EN Official Journal of the European Union L 272/18 COMMISSION IMPLEMENTING DECISION (EU) 2017/1930 of 20 October 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 7173) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Article 16(1) of Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) Since the date of its adoption, Implementing Decision (EU) 2017/247 has been amended several times to take account of developments in the epidemiological situation in the Union as regards avian influenza. In particular, Implementing Decision (EU) 2017/247 was amended by Commission Implementing Decision (EU) 2017/696 (5) in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247. That amendment took into account the fact that day-old chicks pose a very low risk for the spread of highly pathogenic avian influenza compared to other poultry commodities. (4) Implementing Decision (EU) 2017/247 was also subsequently amended by Commission Implementing Decision (EU) 2017/1841 (6) in order to strengthen the disease control measures applicable where there is an increased risk for the spread of highly pathogenic avian influenza. Consequently, Implementing Decision (EU) 2017/247 now provides for the establishment at Union level of further restricted zones in the concerned Member States, as referred to in Article 16(4) of Directive 2005/94/EC, following an outbreak or outbreaks of highly pathogenic avian influenza, and the duration of the measures to be applied therein. Implementing Decision (EU) 2017/247 now also lays down rules for the dispatch of live poultry, day-old chicks and hatching eggs from the further restricted zones to other Member States, subject to certain conditions. (5) In addition, the Annex to Implementing Decision (EU) 2017/247 has been amended numerous times to take account of changes in the boundaries of the protection and surveillance zones established by the Member States concerned in accordance with Directive 2005/94/EC. The Annex to Implementing Decision (EU) 2017/247 was last amended by Commission Implementing Decision (EU) 2017/1845 (7), following the notification by Italy of further outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings in the regions of Lombardia and Veneto, and the establishment of protection, surveillance and further restricted zones by that Member State around the infected poultry holdings in accordance with Directive 2005/94/EC. (6) Since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/1845, Italy has notified the Commission of new outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings, located in the regions of Lombardia, Veneto and Emilia Romagna of that Member State. In addition, Bulgaria has recently notified the Commission of an outbreak of highly pathogenic avian influenza of subtype H5N8 in a holding keeping ducks located in the region of Dobrich of that Member State. (7) Italy and Bulgaria have also notified the Commission that they have taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around all the infected holdings. Italy has also notified the Commission that it has enlarged the further restricted zones established around the surveillance zones in certain areas at increased risk for the spread of highly pathogenic avian influenza. (8) The Commission has examined the measures taken by Italy and Bulgaria in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in those Member States, and it is satisfied that the boundaries of the protection and surveillance zones, and in the case of Italy the further restricted zones, established by the competent authorities of those two Member States, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5N8 has been confirmed. (9) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Italy and Bulgaria, the protection and surveillance zones established in Italy and Bulgaria, and the further restricted zones established in Italy, in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in those Member States. Therefore, the entries for Italy and Bulgaria in the Annex to Implementing Decision (EU) 2017/247 should be updated to take account of the up-to-date epidemiological situation in those two Member States as regards that disease. In particular, new entries for the zones in the regions of Lombardia, Veneto and Emilia Romagna in Italy, and the zones in the region of Dobrich in Bulgaria, now subject to restrictions in accordance with Directive 2005/94/EC should be added to lists in the Annex to Implementing Decision (EU) 2017/247. (10) The Annex to Implementing Decision (EU) 2017/247 should therefore be amended to update regionalisation at Union level to include the protection and surveillance zones established in Italy and Bulgaria, and further restricted zones established in Italy, in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza in those two Member States, and the duration of the restrictions applicable therein. (11) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 October 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (6) Commission Implementing Decision (EU) 2017/1841 of 10 October 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 261, 11.10.2017, p. 26). (7) Commission Implementing Decision (EU) 2017/1845 of 11 October 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member (OJ L 262, 12.10.2017, p. 7). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) Part A is amended as follows: (a) the entry for Bulgaria is replaced by the following: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Dobrich Region, Dobrich Municipality Stefanovo 12.11.2017 (b) the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  The area of the parts of Veneto Region (ADNS 17/0038) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,347216 and E11,557848 21.10.2017  The area of the parts of Veneto Region (ADNS 17/0040) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N 45,310657 E11,518548 20.10.2017  The area of the parts of Veneto Region (ADNS 17/0039) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,433670 E11,080676 19.10.2017  The area of the parts of Lombardia Region (ADNS 17/0041) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,308910 E9,870331 20.10.2017  The area of the parts of Emilia Romagna Region (ADNS 17/0042) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N44,841419 E12,076444 7.11.2017  The area of the parts of Veneto Region (ADNS 17/0043) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,307356 E11,503742 30.10.2017  The area of the parts of Lombardia Region (ADNS 17/0044) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,722409 E9,919093 1.11.2017  The area of the parts of Veneto Region (ADNS 17/0045) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,290336 E11,519548 31.10.2017  The area of the parts of Lombardia Region (ADNS 17/0046) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,756437 E9,455312 4.11.2017  The area of the parts of Veneto Region (ADNS 17/0047) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,349331 E11,62633 3.11.2017  The area of the parts of Lombardia Region (ADNS 17/0048) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,29094 E10,155602 3.11.2017  The area of the parts of Lombardia Region (ADNS 17/0049) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,83366 E9,569411 6.11.2017  The area of the parts of Lombardia Region (ADNS 17/0050) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.29899 E10.160651 7.11.2017  The area of the parts of Lombardia Region (ADNS 17/0051) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N46,159367 E 9,952605 6.11.2017  The area of the parts of Lombardia and Veneto Regions (ADNS 17/00XX) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,265801 E10.648984 8.11.2017 (2) Part B is amended as follows: (a) the entry for Bulgaria is replaced by the following: Member State: Bulgaria Area comprising Date until applicable in accordance with Article 31 of Directive 2005/94/EC Dobrich Region, Dobrich-village Municipality Stefanovo From 13.11.2017 to 21.11.2017 Bogdan 21.11.2017 Branishte Dobrich Draganovo Opanetz Pchelino Plachi dol Pop Grigorovo Slaveevo Sokolnik Stozher (b) the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  The area of the parts of Veneto Region (ADNS 17/0038) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,347216 and E11,557848 From 22.10.2017 to 30.10.2017  The area of the parts of Veneto Region (ADNS 17/0040) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,310657 and E11,518548 From 21.10.2017 to 29.10.2017  The area of the parts of Veneto Region (ADNS 17/0039) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,433670 and E11,080676 From 20.10.2017 to 28.10.2017  The area of the parts of Lombardia Region (ADNS 17/0041) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.308910 and E9.870331 From 21.10.2017 to 29.10.2017  The area of the parts of Veneto Region (ADNS 17/0038) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,347216 and E11,557848 30.10.2017  The area of the parts of Veneto Region (ADNS 17/0040) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,310657 and E11,518548 29.10.2017  The area of the parts of Veneto Region (ADNS 17/0039) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,433670 and E11,080676 28.10.2017  The area of the parts of Lombardia Region (ADNS 17/0041) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45.308910 and E9.870331 29.10.2017  The area of the parts of Emilia Romagna Region (ADNS 17/0042) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N44,841419 E12,076444 From 8.11.2017 to 16.11.2017  The area of the parts of Emilia Romagna Region (ADNS 17/0042) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N44,841419 E12,076444 16.11.2017  The area of the parts of Veneto Region (ADNS 17/0043) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,307356 E11,503742 From 31.10.2017 to 8.11.2017  The area of the parts of Veneto Region (ADNS 17/0043) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N 45,307356 E 11,503742 8.11.2017  The area of the parts of Lombardia Region (ADNS 17/0044) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,722409 E9,919093 From 2.11.2017 to 10.11.2017  The area of the parts of Lombardia Region (ADNS 17/0044) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,722409 E9,919093 10.11.2017  The area of the parts of Veneto Region (ADNS 17/0045) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,290336 E11,519548 From 1.11.2017 to 9.11.2017  The area of the parts of Veneto Region (ADNS 17/0045) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,290336 E11,519548 9.11.2017  The area of the parts of Lombardia Region (ADNS 17/0046) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.756437 E9.455312 From 5.11.2017 to 13.11.2017  The area of the parts of Lombardia Region (ADNS 17/0046) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45.756437 E9.455312 13.11.2017  The area of the parts of Veneto Region (ADNS 17/0047) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,349331 E11,62633 From 4.11.2017 to 12.11.2017  The area of the parts of Veneto Region (ADNS 17/0047) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,349331 E11,62633 12.11.2017  The area of the parts of Lombardia Region (ADNS 17/0048) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.29094 E10.155602 From 4.11.2017 to 12.11.2017  The area of the parts of Lombardia Region (ADNS 17/0048) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45.29094 E10.155602 12.11.2017  The area of the parts of Lombardia Region (ADNS 17/0049) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,83366 E9,569411 From 7.11.2017 to 15.11.2017  The area of the parts of Lombardia Region (ADNS 17/0049) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,83366 E9,569411 15.11.2017  The area of the parts of Lombardia Region (ADNS 17/0050) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,29899 E10,160651 From 8.11.2017 to 16.11.2017  The area of the parts of Lombardia Region (ADNS 17/0050) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,29899 E10,160651 16.11.2017  The area of the parts of Lombardia Region (ADNS 17/0051) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N46,159367 E9,952605 From 7.11.2017 to 15.11.2017  The area of the parts of Lombardia Region (ADNS 17/0051) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N46,159367 E9,952605 15.11.2017  The area of the parts of Lombardia and Veneto Regions (ADNS 17/00XX) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45,265801 E10,648984 From 9.11.2017 to 17.11.2017  The area of the parts of Lombardia and Veneto Regions (ADNS 17/00XX) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45,265801 E10,648984 17.11.2017 (3) In Part C, the entry for Italy is replaced by the following: Member State: Italy Area comprising Date until measures are to remain applicable in accordance with Article 3b  Municipality of ARGENTA (FE)  Municipality of BERRA (FE)  Municipality of BONDENO (FE)  Municipality of CENTO (FE)  Municipality of CODIGORO (FE)  Municipality of COMACCHIO (FE)  Municipality of COPPARO (FE)  Municipality of FERRARA (FE)  Municipality of FISCAGLIA (FE)  Municipality of FORMIGNANA (FE)  Municipality of GORO (FE)  Municipality of JOLANDA DI SAVOIA (FE)  Municipality of LAGOSANTO (FE)  Municipality of MASI TORELLO (FE)  Municipality of MESOLA (FE)  Municipality of OSTELLATO (FE)  Municipality of POGGIO RENATICO (FE)  Municipality of PORTOMAGGIORE (FE)  Municipality of RO (FE)  Municipality of TERRE DEL RENO (FE)  Municipality of TRESIGALLO (FE)  Municipality of VIGARANO MAINARDA (FE)  Municipality of VOGHIERA (FE)  Municipality of ACQUAFREDDA (BS)  Municipality of ADRO (BS): South of A4 highway  Municipality of ALFIANELLO (BS)  Municipality of AZZANO MELLA (BS)  Municipality of BAGNOLO MELLA (BS)  Municipality of BARBARIGA (BS)  Municipality of BASSANO BRESCIANO (BS)  Municipality of BERLINGO (BS)  Municipality of BORGO SAN GIACOMO (BS)  Municipality of BORGOSATOLLO (BS)  Municipality of BRANDICO (BS)  Municipality of BRESCIA (BS): South of A4 highway  Municipality of CALCINATO (BS): South of A4 highway  Municipality of CALVISANO (BS)  Municipality of CAPRIANO DEL COLLE (BS)  Municipality of CARPENEDOLO (BS)  Municipality of CASTEGNATO (BS): South of A4 highway  Municipality of CASTEL MELLA (BS)  Municipality of CASTELCOVATI (BS)  Municipality of CASTENEDOLO (BS): South of A4 highway  Municipality of CASTREZZATO (BS)  Municipality of CAZZAGO SAN MARTINO (BS): South of A4 highway  Municipality of CHIARI (BS)  Municipality of CIGOLE (BS)  Municipality of COCCAGLIO (BS)  Municipality of COLOGNE (BS)  Municipality of COMEZZANO-CIZZAGO (BS)  Municipality of CORZANO (BS)  Municipality of DELLO (BS)  Municipality of DESENZANO DEL GARDA (BS): South of A4 highway  Municipality of ERBUSCO (BS): South of A4 highway  Municipality of FIESSE (BS)  Municipality of FLERO (BS)  Municipality of GAMBARA (BS)  Municipality of GHEDI (BS)  Municipality of GOTTOLENGO (BS)  Municipality of ISORELLA (BS)  Municipality of LENO (BS)  Municipality of LOGRATO (BS)  Municipality of LONATO DEL GARDA (BS): South of A4 highway  Municipality of LONGHENA (BS)  Municipality of MACLODIO (BS)  Municipality of MAIRANO (BS)  Municipality of MANERBIO (BS)  Municipality of MAZZANO (BS): South of A4 highway  Municipality of MILZANO (BS)  Municipality of MONTICHIARI (BS)  Municipality of MONTIRONE (BS)  Municipality of OFFLAGA (BS)  Municipality of ORZINUOVI (BS)  Municipality of ORZIVECCHI (BS)  Municipality of OSPITALETTO (BS): South of A4 highway  Municipality of PALAZZOLO SULL'OGLIO (BS): South of A4 highway  Municipality of PAVONE DEL MELLA (BS)  Municipality of POMPIANO (BS)  Municipality of PONCARALE (BS)  Municipality of PONTEVICO (BS)  Municipality of PONTOGLIO (BS)  Municipality of POZZOLENGO (BS): South of A4 highway  Municipality of PRALBOINO (BS)  Municipality of QUINZANO D'OGLIO (BS)  Municipality of REMEDELLO (BS)  Municipality of REZZATO (BS): South of A4 highway  Municipality of ROCCAFRANCA (BS)  Municipality of RONCADELLE (BS): South of A4 highway  Municipality of ROVATO (BS): South of A4 highway  Municipality of RUDIANO (BS)  Municipality of SAN GERVASIO BRESCIANO (BS)  Municipality of SAN PAOLO (BS)  Municipality of SAN ZENO NAVIGLIO (BS)  Municipality of SENIGA (BS)  Municipality of TORBOLE CASAGLIA (BS)  Municipality of TRAVAGLIATO (BS)  Municipality of TRENZANO (BS)  Municipality of URAGO D'OGLIO (BS)  Municipality of VEROLANUOVA (BS)  Municipality of VEROLAVECCHIA (BS)  Municipality of VILLACHIARA (BS)  Municipality of VISANO (BS)  Municipality of ACQUANEGRA CREMONESE (CR)  Municipality of ANNICCO (CR)  Municipality of AZZANELLO (CR)  Municipality of BONEMERSE (CR)  Municipality of BORDOLANO (CR)  Municipality of CA' D'ANDREA (CR)  Municipality of CALVATONE (CR)  Municipality of CAPPELLA DE' PICENARDI (CR)  Municipality of CASALBUTTANO ED UNITI (CR)  Municipality of CASALMAGGIORE (CR)  Municipality of CASALMORANO (CR)  Municipality of CASTELDIDONE (CR)  Municipality of CASTELVERDE (CR)  Municipality of CASTELVISCONTI (CR)  Municipality of CELLA DATI (CR)  Municipality of CICOGNOLO (CR)  Municipality of CINGIA DE' BOTTI (CR)  Municipality of CORTE DE' CORTESI CON CIGNONE (CR)  Municipality of CORTE DE' FRATI (CR)  Municipality of CREMONA (CR)  Municipality of CROTTA D'ADDA (CR)  Municipality of DEROVERE (CR)  Municipality of DRIZZONA (CR)  Municipality of GABBIONETA-BINANUOVA (CR)  Municipality of GADESCO-PIEVE DELMONA (CR)  Municipality of GERRE DE' CAPRIOLI (CR)  Municipality of GRONTARDO (CR)  Municipality of GRUMELLO CREMONESE ED UNITI (CR)  Municipality of GUSSOLA (CR)  Municipality of ISOLA DOVARESE (CR)  Municipality of MALAGNINO (CR)  Municipality of MARTIGNANA DI PO (CR)  Municipality of MOTTA BALUFFI (CR)  Municipality of OLMENETA (CR)  Municipality of OSTIANO (CR)  Municipality of PADERNO PONCHIELLI (CR)  Municipality of PERSICO DOSIMO (CR)  Municipality of PESCAROLO ED UNITI (CR)  Municipality of PESSINA CREMONESE (CR)  Municipality of PIADENA (CR)  Municipality of PIEVE D'OLMI (CR)  Municipality of PIEVE SAN GIACOMO (CR)  Municipality of POZZAGLIO ED UNITI (CR)  Municipality of RIVAROLO DEL RE ED UNITI (CR)  Municipality of ROBECCO D'OGLIO (CR)  Municipality of SAN DANIELE PO (CR)  Municipality of SAN GIOVANNI IN CROCE (CR)  Municipality of SAN MARTINO DEL LAGO (CR)  Municipality of SCANDOLARA RAVARA (CR)  Municipality of SCANDOLARA RIPA D'OGLIO (CR)  Municipality of SESTO ED UNITI (CR)  Municipality of SOLAROLO RAINERIO (CR)  Municipality of SOSPIRO (CR)  Municipality of SPINADESCO (CR)  Municipality of SPINEDA (CR)  Municipality of STAGNO LOMBARDO (CR)  Municipality of TORNATA (CR)  Municipality of TORRE DE' PICENARDI (CR)  Municipality of TORRICELLA DEL PIZZO (CR)  Municipality of VESCOVATO (CR)  Municipality of VOLONGO (CR)  Municipality of VOLTIDO (CR)  Municipality of ACQUANEGRA SUL CHIESE (MN)  Municipality of ASOLA (MN)  Municipality of BAGNOLO SAN VITO (MN)  Municipality of BIGARELLO (MN)  Municipality of BORGO VIRGILIO (MN)  Municipality of BORGOFRANCO SUL PO (MN)  Municipality of BOZZOLO (MN)  Municipality of CANNETO SULL'OGLIO (MN)  Municipality of CARBONARA DI PO (MN)  Municipality of CASALMORO (MN)  Municipality of CASALOLDO (MN)  Municipality of CASALROMANO (MN)  Municipality of CASTEL D'ARIO (MN)  Municipality of CASTEL GOFFREDO (MN)  Municipality of CASTELBELFORTE (MN)  Municipality of CASTELLUCCHIO (MN)  Municipality of CASTIGLIONE DELLE STIVIERE (MN)  Municipality of CAVRIANA (MN)  Municipality of CERESARA (MN)  Municipality of COMMESSAGGIO (MN)  Municipality of CURTATONE (MN)  Municipality of DOSOLO (MN)  Municipality of GAZOLDO DEGLI IPPOLITI (MN)  Municipality of GAZZUOLO (MN)  Municipality of GOITO (MN)  Municipality of GONZAGA (MN)  Municipality of GUIDIZZOLO (MN)  Municipality of MAGNACAVALLO (MN)  Municipality of MANTOVA (MN)  Municipality of MARCARIA (MN)  Municipality of MARIANA MANTOVANA (MN)  Municipality of MARMIROLO (MN)  Municipality of MEDOLE (MN)  Municipality of MOGLIA (MN)  Municipality of MONZAMBANO (MN)  Municipality of MOTTEGGIANA (MN)  Municipality of OSTIGLIA (MN)  Municipality of PEGOGNAGA (MN)  Municipality of PIEVE DI CORIANO (MN)  Municipality of PIUBEGA (MN)  Municipality of POGGIO RUSCO (MN)  Municipality of POMPONESCO (MN)  Municipality of PONTI SUL MINCIO (MN)  Municipality of PORTO MANTOVANO (MN)  Municipality of QUINGENTOLE (MN)  Municipality of QUISTELLO (MN)  Municipality of REDONDESCO (MN)  Municipality of REVERE (MN)  Municipality of RIVAROLO MANTOVANO (MN)  Municipality of RODIGO (MN)  Municipality of RONCOFERRARO (MN)  Municipality of ROVERBELLA (MN)  Municipality of SABBIONETA (MN)  Municipality of SAN BENEDETTO PO (MN)  Municipality of SAN GIACOMO DELLE SEGNATE (MN)  Municipality of SAN GIORGIO DI MANTOVA (MN)  Municipality of SAN GIOVANNI DEL DOSSO (MN)  Municipality of SAN MARTINO DALL'ARGINE (MN)  Municipality of SCHIVENOGLIA (MN)  Municipality of SERMIDE E FELONICA (MN)  Municipality of SERRAVALLE A PO (MN)  Municipality of SOLFERINO (MN)  Municipality of SUSTINENTE (MN)  Municipality of SUZZARA (MN)  Municipality of VIADANA (MN)  Municipality of VILLA POMA (MN)  Municipality of VILLIMPENTA (MN)  Municipality of VOLTA MANTOVANA (MN)  Municipality of BAONE (PD)  Municipality of BARBONA (PD)  Municipality of CARCERI (PD)  Municipality of CASALE DI SCODOSIA (PD)  Municipality of CASTELBALDO (PD)  Municipality of CERVARESE SANTA CROCE (PD)  Municipality of CINTO EUGANEO (PD)  Municipality of ESTE (PD)  Municipality of GRANZE (PD)  Municipality of LOZZO ATESTINO (PD)  Municipality of MASI (PD)  Municipality of MEGLIADINO SAN FIDENZIO (PD)  Municipality of MEGLIADINO SAN VITALE (PD)  Municipality of MERLARA (PD)  Municipality of MONTAGNANA (PD)  Municipality of OSPEDALETTO EUGANEO (PD)  Municipality of PIACENZA D'ADIGE (PD)  Municipality of PONSO (PD)  Municipality of ROVOLON (PD)  Municipality of SALETTO (PD)  Municipality of SANTA MARGHERITA D'ADIGE (PD)  Municipality of SANT'ELENA (PD)  Municipality of SANT'URBANO (PD)  Municipality of TEOLO (PD)  Municipality of URBANA (PD)  Municipality of VESCOVANA (PD)  Municipality of VIGHIZZOLO D'ESTE (PD)  Municipality of VILLA ESTENSE (PD)  Municipality of VO' (PD)  Municipality of ADRIA (RO)  Municipality of ARIANO NEL POLESINE (RO)  Municipality of ARQUÃ POLESINE (RO)  Municipality of BADIA POLESINE (RO)  Municipality of BAGNOLO DI PO (RO)  Municipality of BERGANTINO (RO)  Municipality of BOSARO (RO)  Municipality of CALTO (RO)  Municipality of CANARO (RO)  Municipality of CANDA (RO)  Municipality of CASTELGUGLIELMO (RO)  Municipality of CASTELMASSA (RO)  Municipality of CASTELNOVO BARIANO (RO)  Municipality of CENESELLI (RO)  Municipality of CEREGNANO (RO)  Municipality of CORBOLA (RO)  Municipality of COSTA DI ROVIGO (RO)  Municipality of CRESPINO (RO)  Municipality of FICAROLO (RO)  Municipality of FIESSO UMBERTIANO (RO)  Municipality of FRASSINELLE POLESINE (RO)  Municipality of FRATTA POLESINE (RO)  Municipality of GAIBA (RO)  Municipality of GAVELLO (RO)  Municipality of GIACCIANO CON BARUCHELLA (RO)  Municipality of GUARDA VENETA (RO)  Municipality of LENDINARA (RO)  Municipality of LOREO (RO)  Municipality of LUSIA (RO)  Municipality of MELARA (RO)  Municipality of OCCHIOBELLO (RO)  Municipality of PAPOZZE (RO)  Municipality of PETTORAZZA GRIMANI (RO)  Municipality of PINCARA (RO)  Municipality of POLESELLA (RO)  Municipality of PONTECCHIO POLESINE (RO)  Municipality of PORTO TOLLE (RO)  Municipality of PORTO VIRO (RO)  Municipality of ROSOLINA (RO)  Municipality of ROVIGO (RO)  Municipality of SALARA (RO)  Municipality of SAN BELLINO (RO)  Municipality of SAN MARTINO DI VENEZZE (RO)  Municipality of STIENTA (RO)  Municipality of TAGLIO DI PO (RO)  Municipality of TRECENTA (RO)  Municipality of VILLADOSE (RO)  Municipality of VILLAMARZANA (RO)  Municipality of VILLANOVA DEL GHEBBO (RO)  Municipality of VILLANOVA MARCHESANA (RO)  Municipality of AGUGLIARO (VI)  Municipality of ALBETTONE (VI)  Municipality of ALONTE (VI)  Municipality of ALTAVILLA VICENTINA (VI): South of A4 highway  Municipality of ARCUGNANO (VI): South of A4 highway  Municipality of ASIGLIANO VENETO (VI)  Municipality of BARBARANO VICENTINO (VI)  Municipality of BRENDOLA (VI): South of A4 highway  Municipality of CAMPIGLIA DEI BERICI (VI)  Municipality of CASTEGNERO (VI)  Municipality of GAMBELLARA (VI): South of A4 highway  Municipality of GRUMOLO DELLE ABBADESSE (VI): South of A4 highway  Municipality of LONGARE (VI)  Municipality of LONIGO (VI)  Municipality of MONTEBELLO VICENTINO (VI): South of A4 highway  Municipality of MONTECCHIO MAGGIORE (VI): South of A4 highway  Municipality of MONTEGALDA (VI)  Municipality of MONTEGALDELLA (VI)  Municipality of MOSSANO (VI)  Municipality of NANTO (VI)  Municipality of NOVENTA VICENTINA (VI)  Municipality of ORGIANO (VI)  Municipality of POJANA MAGGIORE (VI)  Municipality of SAREGO (VI)  Municipality of SOSSANO (VI)  Municipality of TORRI DI QUARTESOLO (VI): South of A4 highway  Municipality of VAL LIONA (VI)  Municipality of VICENZA (VI): South of A4 highway  Municipality of VILLAGA (VI)  Municipality of ZOVENCEDO (VI)  Municipality of ALBAREDO D'ADIGE (VR)  Municipality of ANGIARI (VR)  Municipality of ARCOLE (VR)  Municipality of BELFIORE (VR)  Municipality of BEVILACQUA (VR)  Municipality of BONAVIGO (VR)  Municipality of BOSCHI SANT'ANNA (VR)  Municipality of BOVOLONE (VR)  Municipality of BUTTAPIETRA (VR)  Municipality of CALDIERO (VR): South of A4 highway  Municipality of CASALEONE (VR)  Municipality of CASTAGNARO (VR)  Municipality of CASTEL D'AZZANO (VR)  Municipality of CASTELNUOVO DEL GARDA (VR): South of A4 highway  Municipality of CEREA (VR)  Municipality of COLOGNA VENETA (VR)  Municipality of COLOGNOLA AI COLLI (VR): South of A4 highway  Municipality of CONCAMARISE (VR)  Municipality of ERBÃ  (VR)  Municipality of GAZZO VERONESE (VR)  Municipality of ISOLA DELLA SCALA (VR)  Municipality of ISOLA RIZZA (VR)  Municipality of LAVAGNO (VR): South of A4 highway  Municipality of LEGNAGO (VR)  Municipality of MINERBE (VR)  Municipality of MONTEFORTE D'ALPONE (VR): South of A4 highway  Municipality of MOZZECANE (VR)  Municipality of NOGARA (VR)  Municipality of NOGAROLE ROCCA (VR)  Municipality of OPPEANO (VR)  Municipality of PALÃ (VR)  Municipality of PESCHIERA DEL GARDA (VR): South of A4 highway  Municipality of POVEGLIANO VERONESE (VR)  Municipality of PRESSANA (VR)  Municipality of RONCO ALL'ADIGE (VR)  Municipality of ROVERCHIARA (VR)  Municipality of ROVEREDO DI GUÃ (VR)  Municipality of SALIZZOLE (VR)  Municipality of SAN BONIFACIO (VR): South of A4 highway  Municipality of SAN GIOVANNI LUPATOTO (VR): South of A4 highway  Municipality of SAN MARTINO BUON ALBERGO (VR)  Municipality of SAN PIETRO DI MORUBIO (VR)  Municipality of SANGUINETTO (VR)  Municipality of SOAVE (VR): South of A4 highway  Municipality of SOMMACAMPAGNA (VR): South of A4 highway  Municipality of SONA (VR): South of A4 highway  Municipality of SORGÃ (VR)  Municipality of TERRAZZO (VR)  Municipality of TREVENZUOLO (VR)  Municipality of VALEGGIO SUL MINCIO (VR)  Municipality of VERONA (VR): South of A4 highway  Municipality of VERONELLA (VR)  Municipality of VIGASIO (VR)  Municipality of VILLA BARTOLOMEA (VR)  Municipality of VILLAFRANCA DI VERONA (VR)  Municipality of ZEVIO (VR)  Municipality of ZIMELLA (VR) 31.12.2017